Case 3:10-cr-00187-MEM. Document 52 Filed 06/29/20 Page 1 of 11

UNITED STATES DISTRICT CouAT
MIDDLE DISTRICT OF TG LA

 

“\NYTED STATES OF

 

 

 

 

 

 

 

 

AMERICA,

_ Plaintit¢ Case fo, Si0~ CR OOleT
FILED

ee SCRANTON

_DAN\ON DAVIS JUN-29 2020

} efendan+ iA.

   

DEPUTYILERK

 

 

EMERGENCY MOTION FOR REDUCTION
_\N SENTENCE PURSUANT Te 1B U.S.C.
3582 COCDCA) G) AS AMENDED BY

“The FIRST STEP ACT OF 2018

 

: Nefendant, Davion Davis, fequests +hat
Abe Court reduce pis sentence +o time served
“in order foc Wien yo shelrer in place at home
_ due do Wis vulnerabi ty ‘b dhe COVID-!9 vieus
in the prison which he is Confined and pursuant
ko 1B 0.5.C, S5BL(QDNLDICAIO) Bs amended by +he
Firs} Step Act of 201g
/ Nelendant 1 LS currently, sensenced to Aa One —
_year seatence for a Viv\ation of probation. We
“YS acarcerated at Cumberband FC\ located in

 

-4-
Cumberland, Nar a Va a. a The | SON. has, - experient ced
an ours eak et Cova a Sis Nee 7 + he at .

Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20. Page 2 of 11

which he yay, veavide ee care vnelding social

distancing, sheltering 1p place, and Other methods |
oh safe ee Cor Feovaini a health recomm ended
 

 

Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 3 of 11

 

 

submit B motion for Compassionate release directly
te tne Court, See 18 U.S.C. 3582 (QUI(AYS see
_also United States v. Cantu, No. |:05-¢R-458-l,
DOV" Wi 244 B423, ai*3 (s.p. Tex. June |7,
2019) ( Vader the newly amended section 3582

 

LOQIOAY [the defendant | has Standing +o
being this motion because more than Zo days

 

elapsed between Wis feduction-in- sentence
fequest to the warden and a response. »)

Accordingly, defendant respect fully requests

 

\pah Ye Court Feduce Wis sentence to dine served

 

_S0 he May safely Shelter ip place at home,

 

Respectfully submitted,

LZ

 

 

Dated: (6(/22/20

 

By: DAVION DAVIS

 

Prisoner no, 6450\-067

 

FC\ Cumberland
V0. Box \dpa

 

Cumberland, \\d. 2159}
(301) 134 -\o00

 

 

 

 
Case 3:10-cr-00187-MEM :.-Document 52. Filed 06/29/20

Page 4 of 11

 

 

|

 

 

 

 

 

ees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ =

 

 

 

 

 
Bureau of Prisons
Health Services

Health Problems

[ocx {v7

 

Reg #: 69507-067 Inmate Name: DAVIS, DAVION PRESTON

 

 

Hypermetropia
12/14/2011 1447 EST Clough, S. OD

Regular astigmatism
12/14/2011 14:77 EST Clough, 3. OD

Hypertension, Unspecified essential
06/06/2018 15:25 EST Gera, Tom PA-C
1147/2014 14:03 EST Meyer, Christopher PA-C
09/22/2011 15:19 EST Gupta, R. M.D.
02/18/2011 14:36 EST Malingkas, Victoria MLP

Type 2 diabetes mellitus
03/13/2018 09:08 EST Biter, W. PA-C

Obesity

03/13/2018 09:07 EST Biller, W. PA-C
365 Ibs

18/05/2017 10:47 EST Rosario, Norbert MD
354.6 Ibs

Hyperlipidemia, unspecified
03/13/2018 09:11 EST Billter, W. PA-C

No Diagnosis
01/05/2016 12:15 EST Brown, Kristine Ph.D.

05/26/2017 08:25 EST Serosk!, Jennifer PA-C

Case 3:10-cr-00187-MEM Document 52. Filed 06/29/20 Page 5 of 11

Body mass index (BM) 40.0-44.5, adult

03/13/2018 08:07 EST Billlter, W. PA-C
BMI 42.2

10/05/2017 10:47 EST Rosario, Norbert MD
BMI 44,

Current

1
Hl
Hl
Wl

Encounter for genera! adult medical exam without abnormal findings

Code Type

ICD-9
ICD-9
ICD-9
IcD-9

icD-9
ICD-9

ICD-10

ICD-10

ICD-10 -

iCD-10

'DSN-IV

iICD-710

1CD-710

ICD-10

Bureau of Prisons - CUM

 

Generated 05/20/2020 08:07.by Simmons, Cara RTR p)
oO

©)
Q
om
o

E

367.21

404.9
401.9
401.9

401.9,

E119

E669

E669

E785

No Dx

ZOC00

£6844

20844

12/44/2077
12/14/2074

02/48/2014
02/18/2014

. 02/48/2011

02/48/2014

03/13/2018

10/05/2017

40/08/2017

03/13/2018
12/03/2015
05/26/2017

10/05/2017

10/05/2017

 

Current

Current

Current
Resolved
Remission
Current

Current

Current

Current

Current

Current

Current

Current

Current

Status Date

12/14/2014

12/14/2017

06/06/2018
TVA 2014
09/22/2071
02/18/2071

12/03/2018

Page 1 of 2
 

Reg #: 69501-067

Inmate Name: DAVIS, DAVION PRESTON

 

_Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 6 of 11

. Description

Headache
05/26/2017 08:25. EST Seroski, Jennifer PA-C
(feel are due to eye strain. (03/2011)
03/09/2011 22:42 EST Quinn, Ross MD
| feel are due to eye strain. (03/2011)
Prediabetes ,
03/13/2018 09:07 EST Billiter, W. PA-C
09/26/2017 16:05 EST Rosario, Norbert MD
Aic 6.5%, BG 116 mg/dl
Injury, face (unspecified)
05/26/2017 08:25 EST Seroski, Jennifer PA-C
08/15/2016 10:47 EST Zimmerman, Anna CRNP
Examination for medicolegal reasons __
02/23/2016 07:20 EST SYSTEM
05/28/2013 14:54 EST Nehls, Teresa NP
12/07/2012 19:40 EST Cink, B. PA-C
Examination for medicolegal reasons
02/23/2016 07:20 EST SYSTEM
05/05/2011 17:03 EST Hernandez, Martin MLP

Total: 14

 

Generated 05/20/2020 08:07 by Simmons, Cara RTR

Axis Code Type
Resolved

Il ICD-9

lil ICD-9

iCD-10
ICD-10

ICD-10
ICD-10

fl iCD-9
lil ICD-9
lll ICD-9

lil iCD-9
It] iCD-9

Bureau of Prisons - CUM

 

784.0

_ 784.0

R7303
 R7303

S0993X

S0993X .

V70.4
V70.4

V70.4
V70.4

Diag. Date Status

03/09/2014

03/09/2011

09/26/2017
09/26/2017

08/15/2016
08/16/2016

42/07/2012
12/07/2012
12/07/2012

05/05/2011
05/05/2011

Resolved

Current

Resolved

Current

Resolved
Current

Resolved
Resolved

Current.

Resolved

05/26/2017

03/09/2011

03/13/2018

05/26/2017

05/28/2013

- 05/28/2013

12/07/2012

Page 2 of 2
Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 7 of 11

   

Bureau of Prisons
| Health Services
inmate Report Only (formerly labeled ISDS)

 

Reg # 69501-067 inmate Name: DAVIS, DAVION PRESTON .-

 

- SENSITIVE BUT UNCLASSIFIED — This information is confidential and must be appropriately safeguarded.

TG Clearance: Yes
Last PPD Date: 01/26/2020 Induration: Omm
Last Chesi X-Ray Date: _- Resulis:
TB Treatment: Sxfreefor30 days: Yes is
TB Follow-up Recornmended: No

 

 

Transfer To: Transfer Date: 03/06/2020
ra Problems ;
lealth Problem Status
vispensetronia “ Current
Regular astigmatism Current
Hypertension, Unspecified essential Current
Type 2 diabetes mellitus Current
Obesity , Current
385 ibs
Hyperlipidemia, unspecified Current
No Diagnosis Current
Encounter for general adult medical exam without abnormal findings Current
Body mass index (BMI) 40.0-44.9, adult Current
BMI 42.2

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.

Atorvastatin 40 MG TAB Exp: 02/08/2021 SIG: Take one tablet (40 MG) by mouth each evening

insulin NPH (70 ML) 100 UNITS/ML INJ Exp: 02/06/2021 SIG: Inject 18 units of NPH insulin subcutaneously

each morning---inject 12 units of NPH insulin subcutaneously each evening ***pill line***

insulin Reg (10 ML) 100 UNITS/ML Inj Exp: 05/07/2020 SIG: Inject requiar insulin subcutaneously per
sliding. scale: twice dally AS NEEDED 150-200 Z units, 201-256 4 units, 251-300 6 units, 301-350 8 units, 351-

406 76 units ***pill line”

Lisinopril 20 MG Tab Exp: 02/05/2021 SIG: Take one tablet (20 MG) by mouth each day —

metFORMIN HCI 1666 MG Tab Exp 02/05/2021 SiG: Take one tablet (1000 MG) by mouth twice daily w with

food

OTGs: Listing of all known OTGs this inmate is currently taking.

None

Pending Appointments:
Date Time Activity . Provider
02/13/2020 00:00 Preumovax 23 immunization Nurse 01
03/06/2020 00:00 ° Optometry Exem Optometrist
01/26/2024 00:00 PPD Administration . Nurse
02/05/2021 00:00 Chronic Care Visit Physician
02/05/2021 00:00 MLP Chronic Care Follow up MLP 03

Non-Medication Orders:

 

' Order Name Status Erequency Order Date Details
EKG Pending One Time 02/06/2020 baseline
Active Alerts:

No Data Found

Consultations:

Generated 03/66/2020 12:13 by Roach, Steven RN

   

», Bureau of Prisons - CUM

Page 1 of 2
Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 8 of 11

 

Reg #: 69501-067 Inmate Name: DAVIS, DAVION PRESTON

 

SENSITIVE BUT UNCLASSIFIED -— This information is confidential and must be appropriately safeguarded.

Pending Institutional Clinical Director Action
No Data Found

Pending UR Committee Action
No Data Found

Pending Regional Review Action
No Data Found

Pending Scheduling
No Data Found

Pending Consultation
No Data Found

Pending Results
No Data Found:

Sickle Cell:
Sickle Cell Trait/Disease: No

Limitations/Restrictions/Diets:
Cleared for Food Service: Yes
Not Medically Cleared --- permanent

Comments:

Allergies
No Known Allergies

Devices / Equipment
Eye Glasses

- Travel:

_ Direct Travel: No
Travel Restrictions: None

UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
Transfer From Institution: “(CUMBERLAND FCl Phone Number: 3017841000

 

Address 1: 14607 BURBRIDGE- RD SE
Address 2:
City/State/Zip: CUMBERLAND, Maryland 21502

_ Name/Title of Person Completing Form: Roach, Steven RN _ . Date: . 03/06/2020

 

 

inmate Name: DAVIS, DAVION PRESTON ‘Reg #. 69501-0667 DOB: 02/20/1985 Sex: M

 

 

¥

- Generated 03/06/2020 12:13 by Roach, Steven RN Bureau of Prisons - CUM . Page 2 of 2
Case 3:10-cr-00187-MEM Document 52. Filed 06/29/20. Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 10 of 11

From: Al"DAVIS, “IDAVION PRESTON" <69501067 @inmatemessage.com>
To:

Date: 4/6/2020 2:21 PM

Subject: **Request to Staff*** DAVIS, DAVION, Reg# 69501067, CUM-C-A
To: warden

inmate Work Assignment: na
** ATTENTION™**

Please cut and paste the message indicator below into the subject line; only this indicator can be in the
subject line.

a77c8fe7-832f-436b-9900-c46d43901f85

Your response must come from the departmental mail box. Responses from personal mailboxes WILL
NOT be delivered to the inmate.

eR

*“*linmate Message Below

i am requestion for emergency compassionate release now that Covid-19 has reach inside the prison i am
subject to fatal danger being that i am type 2 diabetes chronic hypertension and high cholestrol
..Especially being that my diabetes is very serious and always high i am under ‘year on violaion but with
the seriousness of this pandemic there is high risk for fatality my lawyer said we must sub,it a pardon
from you i ask that you seriously consider my request please and thank you.

 
Case 3:10-cr-00187-MEM Document 52 Filed 06/29/20 Page 11 of 11

    
   

DAVION DAVIS

L EGAL. WA L

 

 
